DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Masanori (JP 2007133617 on the IDS filed 10/3/2018, see English translation with the office action dated 12/9/2020) modified by Mochizuki (US 2015/0035641) and Hashizume (US 2010/0230155).
Regarding claim 1, Masanori meets the claimed, An insert molding method comprising: (Masanori [0006] describes an insert molding method) forming a concave portion in one surface of a primary molding section, (Masanori [0009] describes a lower case (primary molding section) 30 is formed with a concave shape) disposing an insert component in contact with the bottom surface of the concave portion; (Masanori [0010] describes a substrate 20 and IC tag insert (insert molding components) are laid flush with the lower case) laminating a heat-insulating component in the concave portion, above the opening of the lower concave portion in which the insert component is disposed; (Masanori [0010] teaches layering a heat resistant sheet (heat-simulating component) 25 on top of the insert component in a top portion of the concave shape) and molding a secondary molding section to be disposed in contact with the one surface of the primary molding section (Masanori [0012] describes an injection molding process to form the upper case (secondary molding section) 31 which is on the lower case (primary molding section) 30, see also Figure 3.)
 Masanori teaches layering an insert component and an insulator on top of one another but does not teach an upper/lower stepped portion and does not meet the claimed, the concave portion including a lower concave portion and an upper concave portion, and the lower and upper concave portions being stepped portions in which an area of an opening of the upper concave portion is larger than an area of an opening of the lower concave portion, the lower concave portion including a bottom surface.
	Analogous in the field of insert molded components, Mochizuki meets the claimed, the concave portion including a lower concave portion and an upper concave portion, (Mochizuki [0053] teaches a space (concave portion) within a resin base (primary molding section) that includes a portion 60 (lower concave portion) and a stepped portion 30’ (upper concave portion) in which components are inserted) and the lower and upper concave portions being stepped portions in which an area of an opening of the upper concave portion is larger than an area of an opening of the lower concave portion, (Mochizuki [0052] teaches a portion 60 (lower concave portion) and a stepped section 30’ (upper concave portion) in which components are inserted, the stepped section 30’ has a larger opening area than the portion 60) the lower concave portion including a bottom surface (Mochizuki [0058] teaches a bottom of the space (concave portion) which is the bottom of the portion (lower concave portion) 60.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the concave portion of Masanori with the stepped concave portion of Mochizuki in order to provide a place to support additional components being added to the concave portion, see Mochizuki [0043]. 
Neither Masanori or Mochizuki meets the claimed, and the upper concave portion including a groove portion. 
and the upper concave portion including a groove portion, however, Hashizume [0023] describes a ridge that is formed in the structure in order to guide and position the insert components within the structure. 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the upper concave portion taught by modified Masanori with the groove/ridge taught by Hashizume in order to provide guidance for positioning the insert components, see Hashizume [0023].

Regarding claim 5, Masanori meets the claimed, the insert molding method according to claim 1, wherein guaranteed temperature of the insert component is lower than a molding temperature of the secondary molding section (Masanori [0011] teaches that the heat resistant sheet (heat-insulating component) shields the insert component from the temperature during the secondary molding process of the upper case so that the component won’t be adversely affected by the temperature.)
Regarding claim 6, Masanori meets the claimed, the insert molding method according to claim 1, wherein at least one of the upper concave portion and heat-insulating component is shaped such that the heat-insulating component is difficult to detach due to a flow of resin during molding of the secondary molding section (Masanori Figure 3 shows the heat insulating sheet 25 is shorter than the length of the primary/secondary molding sections 30 and 31.  Since the heat insulating sheet 25 is completely encapsulated in the molding sections 30 and 31, it would be difficult to detach once the secondary molding section has been formed.)
The insert molding method according to claim 1, wherein the groove portion is formed to receive a protruding portion of the heat-insulating component when the heat-insulating component is laminated in the upper concave portion, however Hashizume [0018] describes a display window 3 is in the ridge “groove” 5 and Hashizume [0019] describes the display window 3 is a plastic material. Plastic materials are heat insulating components.
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the upper concave portion taught by modified Masanori with the heat insulating component in Hashizume in order to help position the display window in the module, see Hashizume [0023].

    PNG
    media_image1.png
    415
    761
    media_image1.png
    Greyscale



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Masanori modified by Mochizuki as applied to claim 1 above , and in further view of Lasarov (US 2009/0004557).
Regarding claim 2, Masanori does not meet the claimed, the insert molding method according to claim 1, wherein the insert component is a secondary battery. 
Analogous in the field of insert components, Lasarov meets the claimed, the insert molding method according to claim 1, wherein the insert component is a secondary battery (Lasarov [0017] teaches a battery is used as a functional component.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the insert molding method of Masanori for use with a battery as taught by Lasarov in order to protect the battery against physical damage, see Lasarov [0002]-[0004].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Masanori modified by Mochizuki as applied to claim 6 above, and further in view of Iwano (US 2017/0352923)
Regarding claim 7, modified Masanori meets the claimed, upper concave portion in a downstream direction along the flow of resin during the molding of the secondary molding section (Hashizume Figure 1C shows a lower and upper portion.)
Modified Masanori does not meet the claimed, wherein a wall is inclined in the downstream direction from the opening of the upper concave portion to a bottom thereof.
Analogous in the field of battery lamination, Iwano meets the claimed, wherein a wall is inclined in the downstream direction from the opening of the upper concave portion to a bottom thereof (Iwano [0122] teaches that a side surface (wall) is angled such that resin flows down the angle.)
.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Masanori modified by Mochizuki as applied to claim 1 above, and further in view of Haussmann (US 2013/0189558).
Regarding claim 10, Masanori meets the claimed, the secondary molding section (Masanori [0012] teaches an upper case) but does not meet the claimed, the insert molding method according to claim 1, wherein the heat-insulating component includes a protruding portion that protrudes.
Analogous in the field of battery assemblies, Haussmann meets the claimed, the insert molding method according to claim 1, wherein the heat-insulating component includes a protruding portion that protrudes toward the secondary molding section (Haussmann [0045] describes a thermal insulation component that interlocks with an upper section, Figure 3 shows the heat insulating component 16 and a protrusion that extends upwards.)

    PNG
    media_image2.png
    366
    754
    media_image2.png
    Greyscale
Although Haussmann does not explicitly teach the upper portion is a secondary molding section, it would have been obvious to a person of ordinary skill in the art to combine the insert molding method and secondary molding section of Masanori with the protruding portion of the thermal insulator as taught by Haussmann in order to interlock the insulator with other components, see Haussmann [0045]. 

Regarding claim 11, Masanori meets the claimed the secondary molding section (Masanori [0012] teaches an upper case) but does not meet the claimed, wherein the heat-insulating component is held by a holding member protruded.
Analogous in the field of battery assemblies, Haussmann meets the claimed, wherein the heat-insulating component is held by a holding member protruded (Haussmann [0045] describe a thermal insulation component that interlocks with an upper portion via a protrusion.)
Although Haussmann does not explicitly teach the upper portion is a secondary molding section, it would have been obvious to a person of ordinary skill in the art to modify the insert molding method and secondary molding section of Masanori with the protrusion of Haussmann in order to interlock the insulator with other components, see Haussmann [0045].


Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Masanori as modified by Mochizuki as applied to claim 1 above, and further in view of Drysdale (US 2012/0313296).
Regarding claim 23, Masanori teaches a heat-resistant sheet that protects the insert component from subsequent molding but dos not explicitly teach that the sheet is larger than the insert component and does not meet the claimed, The insert molding method according to claim 1, wherein an area of the heat-insulating component is larger than an area of the insert component when viewed in plan view.
Analogous in the field of overmolding, Drysdale meets the claimed, The insert molding method according to claim 1, wherein an area of the heat-insulating component is larger than an area of the insert component when viewed in plan view (Drysdale [0025] and Figure 1 show a covering 108 encasing an element 104. To cover the element, the cover has to be larger.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the protective sheet of Masanori with the protective covering that is larger than the insert component as described in Drysdale in order to protect the elements from subsequent layering temperatures, see Drysdale [0025].
Regarding claim 24, Masanori teaches a heat-resistant sheet that protects the insert component from subsequent molding but dos not explicitly teach that the sheet covers the entirety of the insert component and does not meet the claimed, The insert molding method according to claim 1, wherein an entirety of an area of the insert component is contained within an area of the heat-insulating component when viewed in plan view.
 The insert molding method according to claim 1, wherein an entirety of an area of the insert component is contained within an area of the heat-insulating component when viewed in plan view. Drysdale [0025] and Figure 1 show a covering 108 encasing an element 104.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the protective sheet of Masanori with the protective covering that covers the entirety of the insert component as described in Drysdale in order to protect the elements from subsequent layering temperatures, see Drysdale [0025].

Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Masanori (JP 2007133617 on the IDS filed 10/3/2018, see English translation with the office action dated 12/9/2020) modified by Mochizuki (US 2015/0035641), Hashizume (US 2010/0230155), and Lasarov (US 2009/0004557).
Regarding claim 9, Masanori meets the claimed, An insert molding method (Masanori [0006] describes an insert molding method)  comprising: forming a concave portion in one surface of a primary molding section, , (Masanori [0009] describes a lower case (primary molding section) 30 is formed with a concave shape)  Amendment filed with RCEPage 4Application Number: 16/150,817 disposing an insert component on an interior side of the lower concave portion in contact with the bottom surface of the lower concave portion; (Masanori [0010] describes a substrate and IC tag insert (insert molding components) are laid flush with the lower case) and molding a secondary molding section to be disposed in contact with the one surface of the primary molding section (Masanori [0012] describes an injection molding process to form the upper case (secondary molding section) 31 fused and integrated onto the structure.)
the concave portion including a lower concave portion and an upper concave portion, and the lower and upper concave portions being stepped portions in which an area of an opening of the upper concave portion is larger than an area of an opening of the lower concave portion, the lower concave portion including a bottom surface.
Analogous in the field of insert molding, Mochizuki meets the claimed, the concave portion including a lower concave portion and an upper concave portion, (Mochizuki [0053] teaches a space (concave portion) within a resin base (primary molding section) that includes a portion 60 (lower concave portion) and a stepped portion 30’ (upper concave portion) in which components are inserted) and the lower and upper concave portions being stepped portions in which an area of an opening of the upper concave portion is larger than an area of an opening of the lower concave portion, (Mochizuki [0052] teaches a portion 60 (lower concave portion) and a stepped section 30’ (upper concave portion) in which components are inserted, the stepped section 30’ has a larger opening area than the portion 60) each of the lower concave portion and the upper concave portion including a bottom surface; (Mochizuki [0058] teaches a bottom of the space (concave portion) which is the bottom of the portion (lower concave portion) 60 and a protrusion 30 which acts as a bottom of the upper portion 30’, see also Figure 4)
 It would have been obvious to a person of ordinary skill in the art before the filing date to modify the concave portion of Masanori with the stepped concave portion of Mochizuki in order to provide a place to support additional components being added to the concave portion, see Mochizuki [0043].
disposing a first heat-insulating component on an opening side of the lower concave portion in contact with the insert component; disposing a second heat-insulating component on an opening side of the upper concave portion.
Analogous in the field of insert components, Hashizume meets the claimed, disposing a first heat-insulating component on an opening side of the lower concave portion in contact with the insert component; (Hashizume [0029] and Figure 1C shows the air gap 17 (insulating the substrate from the injected plastic) on top of the substrate (insert component) 15 in the bottom portion of the concave portion) disposing a second heat-insulating component on an opening side of the upper concave portion (Hashizume [0029] and Figure 1C show an additional air gap 19 at the top of the concave portion.)

    PNG
    media_image3.png
    331
    682
    media_image3.png
    Greyscale

The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention. See MPEP §2143.

Modified Masanori does not meet the claimed, disposing a heat transfer member on an interior side of the upper concave portion in contact with the bottom surface of the upper concave portion or the second heat-insulating component in contact with the heat transfer member.
Analogous in the field of insert components, Lasarov does not explicitly meet the claimed, disposing a heat transfer member on an interior side of the upper concave portion in contact with the bottom surface of the upper concave portion or  the second heat-insulating component in contact with the heat transfer member however, Lasarov [0023]-[0024] teaches a layer with thermal conductivity can be used next to a heat insulating component.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the insulating and insert components of modified Masanori with the heat transfer layer between the heat insulating members of Lasarov in order to direct heat away from a functional (insert) component during injection molding processes, see Lasarov [0023].
Regarding claim 27, Masanori does not meet the claimed, The insert molding method according to claim 9, wherein the upper concave portion includes a groove portion.
Analogous in the field of insert components, Hashizume does not teach a groove on the upper concave portion and thus does not explicitly meet the claimed The insert molding method according to claim 9, wherein the upper concave portion includes a groove portion, , and the upper concave portion including a groove portion, however, Hashizume [0023] describes a ridge that is formed in the structure in order to guide and position the insert components within the structure. 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the upper concave portion taught by modified Masanori with the groove/ridge taught by Hashizume in order to provide guidance for positioning the insert components, see Hashizume [0023].

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Masanori (JP 2007133617 on the IDS filed 10/3/2018, see English translation with the office action dated 12/9/2020) modified by Mochizuki (US 2015/0035641), and Hashizume (US 2010/0230155). Particularly, Hashizume is the closest prior art of record to claim 25. 
 Claim 25 requires “groove portion is formed at a periphery of the upper concave portion to extend in a direction away from the one surface of the primary molding section” which is not taught by any of the cited references. As noted in office action dated 10/14/2021, Hashizume [0015]-[0023] describe a ridge 5 which is formed from the display window 3. It can be seen in Figure 1C that the ridge or “groove” 5 is formed in the injection molded layer 27 which is most closely analogous to the primary molding section. It can also be seen in Hashizume Figure 1C that there is a section of the layer or “primary molding section” 27 which is positioned between a portion of the primary molding section intervenes between the groove portion and the lower concave portion along a direction parallel to the one surface of the primary molding section” it still does not meet the claimed, “groove portion is formed at a periphery of the upper concave portion to extend in a direction away from the one surface of the primary molding section.” The upper concave portion of Hashizume is the area in which components 19, 13, and 21 are located. It can be clearly seen from Hashizume Figure 1C that the ridge 5 is not connected to the upper concave portion but rather is part of the display window 3 which is laid on top of the upper concave portion, but really is laid in a part of the top mold 7 which is most analogous to the secondary molding section as claimed in claim 1. Although it would be obvious to move the ridge to the upper concave portion, see claim 1 or claim 27, it is not obvious as to why the groove should be formed at a periphery of the upper concave portion and extend away from the one surface of the primary molding section. Further, although Hashizume shows part of the primary molding section 27 between the ridge 5 and the rest of the upper/lower portion, there is no motivation as to why this should be combined with the other cited references. 
None of the other cited references of record describe a groove portion and also do not meet all the limitations of claim 25, therefore, claim 25 contains allowable subject matter. 
Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive.
Applicants argue that the ridge 5 taught by Hashizume is structurally different than the claimed groove portion as recited in claim 1 and not in the upper portion or primary molding 
Applicant argues with regard to claim 9 that it is not obvious to combine Hashizume or Lasarov with Masanori and Mochizuki to arrive at heat-insulating members in contact with both an insert component and a heat transfer member. Examiner disagrees. Most of the references make clear that the insulating components should be in contact with the insert components in order to protect it from heat during molding, see Masanori [0010]. Additionally, Lasarov [0023]-[0025] describe layering components of varying thermal conductivities so that the heat can be transferred kept away from the functional components.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.B./Examiner, Art Unit 1744